PER CURIAM.
| jWrit granted; case remanded to the Fifth Circuit Court of Appeal. The prescriptive period for filing applications for post-conviction relief set out in La.C.Cr.P. art. 930.8 relates to pleadings filed after a judgment of conviction and sentence has become final and has no applicability to inmates seeking reconsideration of previously-filed applications denied with orders that failed to demonstrate compliance with La. Const, art. V, § 8(B). The court of appeal is therefore ordered to reconsider relator’s application in accord with its en banc resolution approved by this Court in State v. Cordero, 08-1717 (La.10/3/08), 993 So.2d 203.
WEIMER, J., concurs in part and dissents in part for the reasons assigned in State v. Cordero, 08-1717 (La.10/03/08), 993 So.2d 203.